DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reading part”, “a photoelectric conversion element“, “a transfer element”, “a first source follower element”, “a reset element”, “a first switch element”, “a second switch element”, “a second source follower element”, “a power supply switching part”, “a node potential switching part”, and “a selecting part” in claims 1-3 and 6-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/14/2022. 
Allowable Subject Matter
Claims 1-3 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a first sampling part including a first sample-and-hold capacitor and a first switch element, the first sample-and-hold capacitor for retaining the read-out signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node, and the first switch element for selectively connecting the first sample-and-hold capacitor to the retaining node; a second sampling part including a second sample-and-hold capacitor and a second switch element, the second sample-and-hold capacitor for retaining the read-out reset signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node, and the second switch element for selectively connecting the second sample-and-hold capacitor to the retaining node; and an output part including a second source follower element for outputting, from a source terminal thereof to the signal line, a signal retained in the first sample-and-hold capacitor and a signal retained in the second sample-and-hold capacitor at a level corresponding to a voltage retained in the retaining node; a power supply switching part for selectively connecting a drain of the second source follower element of the signal retaining part to one of a power supply potential or a reference potential; and a node potential switching part for selectively setting the retaining node of the signal retaining part to one of a predetermined voltage level or the reference potential, wherein based on a determination that at least one of: the first sample-and-hold capacitor of the first sampling part of the signal retaining part or the second sample-and-hold capacitor of the second sampling part is to be cleared, the reading part is further configured to: control the power supply switching part to connect the drain of the second source follower element to the reference potential; control the node potential switching part to set the retaining node to the reference potential; and maintain at least one of the first switch element of the first sampling part of the signal retaining part or the second switch element of the second sampling part in a conduction state.”

Claims 2-3 and 6-15 depend on, and further limit, independent claim 1. Therefore, claims 2-3 and 6-15 are considered allowable for the same reasons.
	Claim 20 is allowable for the same reasons as claim 1.

As per claims 16, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“a first sampling part including a first sample-and-hold capacitor and a first switch element, a second sampling part including a second sample-and-hold capacitor and a second switch element, and an output part including a second source follower element; retaining, via the first sample-and-hold capacitor, the read-out signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node; connecting, selectively, via the first switch element, the first sample-and-hold capacitor to the retaining node; retaining, via the second sample-and-hold capacitor, the read-out reset signal output from the output node of the photoelectric conversion reading part of the pixel and input into the input node; connecting, selectively, via the second switch element, the second sample-and-hold capacitor to the retaining node; outputting, via the second source follower element, from a source terminal thereof to the signal line, a signal retained in the first sample-and-hold capacitor and a signal retained in the second sample-and-hold capacitor at a level corresponding to a voltage retained in the retaining node; connecting, selectively, via a power supply switching part of the solid-state imaging device, a drain of the second source follower element of the signal retaining part to one of a power supply potential or a reference potential; setting, selectively, via a node potential switching part of the solid-state imaging device, the retaining node of the signal retaining part to one of a predetermined voltage level or the reference potential, and wherein: when, in the signal retaining part, the input node and the retaining node are connected to each other, and the first switch element of the first sampling part and the second switch element of the second sampling part are connected in parallel to the retaining node; reading, during a sampling period, the pixel signal from the pixel; maintaining, via the power supply switching part, the drain of the second source follower element's connection to the reference potential; maintaining, during a first clear period within the sampling period, via the node potential switching part, the retaining node being set to the reference potential; maintaining the first switch element of the first sampling part of the signal retaining part and the second switch element of the second sampling part in a conduction state so that the first sample-and-hold capacitor of the first sampling part of the signal retaining part and the second sample-and-hold capacitor of the second sampling part are cleared; maintaining, during a reset signal reading period, in which the read-out reset signal is read as the pixel signal from the pixel, following the first clear period, the second switch element of the second sampling part as being in a conduction state for a predetermined period of time so that the read-out reset signal is retained in the second sample-and-hold capacitor; maintaining, during a second clear period following the reset signal reading period, via the node potential switching part, that the retaining node as being set to the reference potential; maintaining, during the second clear period following the reset signal reading period, that the first switch element of the first sampling part of the signal retaining part is in a conduction state so that the first sample-and-hold capacitor of the first sampling part of the signal retaining part is cleared; maintaining, during a signal reading period, in which the read-out signal is read as the pixel signal from the pixel, following the second clear period, that the first switch element of the first sampling part is in a conduction state for a predetermined period of time so that the read-out signal is retained in the first sample-and-hold capacitor, determining that at least one of the first sample-and-hold capacitor of the first sampling part of the signal retaining part or the sample-and-hold capacitor of the second sampling part is to be cleared, controlling the power supply switching part to connect the drain of the second source follower element to the reference potential; controlling the node potential switching part to set the retaining node to the reference potential, and maintaining at least one of the first switch element of the first sampling part of the signal retaining part or the second switch element of the second sampling part in a conduction state.”

Claim 18 depend on, and further limit, independent claim 16. Therefore, claim 18 is considered allowable for the same reasons.
	Claim 17 is allowable for the same reasons as claim 16.
Claim 19 depend on, and further limit, independent claim 17. Therefore, claim 19 is considered allowable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698            

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698